Case 2:20-cr-01523-VJ1 Document 1 Filed 06/29/20 Page1of1

|
|
AO 91 (Rev. 01/09) Criminal Complaint !

UNITED STATES DISTRICT CourT

for the
District of New Mexico

 

 

United States of America )
v. | ) ‘
Case No:
. . ene 20-1253 Mu.
David MUNOZ-Merino )
)
Defendant{s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the fo lowing is true to the best of my knowledge and belief. On or about
the date of June 25, 2020 in the county of Lunain the State and District of New Mexico, the defendant violated 8
U.S.C. §1326fa)f1)/(b\(2)(Re-Entry After Deport Agg'Felon), an offense described as follows:

 

an alien, who had been previously arrested and deported from the United States, subsequent to being convicted of an
ageravated felony, to wit: PURCHASE, POSSESSION! MANUFACTURE, DISTRIBUTION, OR SALE OF
MARIJUANA, and who had not received the consent of the appropriate authority of the United States to reapply for -
admission into the United States, was found in the United States, being wilifully in the United States unlawfully.

This criminal complaint is based on these facts:
On June 25, 2020 the defendant was encountered and arrested by Border Patrol Agents in Luna County, New Mexico. At
the time of his arrest, the defendant admitted that he was a citizen of Mexico:and had illegally entered the United States
from Mexico at a place not designated as a lawful port of entry. The defendant also admitted that he did not possess any
immigration documents that would allow him to be or remain in the United States legally, Criminal records indicate that
the defendant was convicted of PURCHASE, POSSESSION, MANUFACTURE, DISTRIBUTION, OR SALE OF
MARIJUANA on or about March 6, 2006. Immigratior records indicate that the defendant was subsequently deported on
or about August 16, 2007. Immigration records do not i dicate that the defendant has ever applied for, nor received the
consent of the appropriate authority of the United States to re-apply for admission into the United States.

() Continued on the attached sheet. )

Complainant's signature
{
i
|
i

Armando Esparza Agent
Printed name and fitle

Tebiyphinte lly

Sworn to before me and signed in my presence.

Date: June 27, 2020

 

City and state: Las Cruces, N.M. LLS MAGISTRATE WINGE.
, ' Printed name and title
